          Case 2:19-cv-00198-MJH Document 36 Filed 10/30/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT FOR
                           WESTERN DISTRICT OF PENNSYLVANIA

 BARTLEY M. MULLEN, JR., individually
 and on behalf of all others similarly situated,

                 Plaintiff,                         Case No. 2:19-cv-00198-MJH

         v.

 DINE BRANDS GLOBAL, INC.;
 APPLEBEE’S INTERNATIONAL, INC.;
 APPLEBEE’S RESTAURANTS LLC; and
 APPLEBEE’S FRANCHISOR LLC,

                 Defendants.



                    STIPULATION OF DISMISSAL AND PROPOSED ORDER

        Plaintiff Bartley M. Mullen, Jr. (“Plaintiff”) and Defendants Dine Brands Global, Inc.,

Applebee’s International, Inc., Applebee’s Restaurants LLC and Applebee’s Franchisor LLC, by

and through their undersigned counsel and pursuant to Fed. R. Civ. P. 41(a)(1)(A) and Fed. R.

Civ. P. 23(e), hereby stipulate to the dismissal of this action, with prejudice as to Plaintiff’s

individual claims, and without prejudice as to the claims of any alleged class members. No

motion for class certification has been filed and no class has been certified in this action.

Accordingly, notice to the putative class and Court approval of the settlement are not required

under Fed. R. Civ. P. 23(e). The parties shall bear their own attorney’s fees and costs. The

parties have entered in no written or oral agreements, except as set forth in this Stipulation.

Accordingly, the parties request that the Court enter the attached Order dismissing with prejudice

Plaintiff Bartley M. Mullen, Jr.’s individual claims and dismissing without prejudice the claims

of any alleged class members.




155529.00601/122148164v.1
          Case 2:19-cv-00198-MJH Document 36 Filed 10/30/19 Page 2 of 3




 By: CARLSON LYNCH LLP                   By: BLANK ROME LLP

 /s/ R. Bruce Carlson                    /s/ Roy W. Arnold
 R. Bruce Carlson                        Roy W. Arnold
 bcarlson@carlsonlynch.com               rarnold@blankrome.com
 Kelly K. Iverson                        Shawna English
 kiverson@carlsonlynch.com               senglish@blankrome.com

 1133 Penn Avenue, 5th Floor             501 Grant Street, Suite 850
 Pittsburgh, PA 15222                    Pittsburgh. PA 15219
 412-322-9243                            412-932-2814
 412-231-0246                            412-932-2777

 Attorneys for Plaintiff                 Attorneys for Defendants
 Bartley M. Mullen, Jr.                  Dine Brands Global, Inc. et al




155529.00601/122148164v.1
          Case 2:19-cv-00198-MJH Document 36 Filed 10/30/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2019, I electronically filed the foregoing Stipulation

of Dismissal and Proposed Order with the Clerk of the Court using the CM/ECF system, which

will automatically send email notification of such filing to all counsel of record.



                                                      /s/ R. Bruce Carlson




155529.00601/122148164v.1
